 1                                                          The Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                         NO. CR18-315 RAJ MLP
11
                              Plaintiff,
                                                       ORDER SEALING RESPONSE TO
12
                                                       DEFENDANT’S SECOND
13                      v.                             SUPPLEMENTAL SUBMISSION ON
                                                       MOTION TO COMPEL
14
15   GIZACHEW WONDIE,
16                           Defendant.
17
18         THE COURT hereby SEALS the Government’s Response to Defendant’s Second
19 Supplemental Submission on Motion to Compel.
20
            DATED this 31st day of January, 2020.
21
22
23
                                                       A
24                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
25
26
27
28
     Order Sealing Response to Defendant’s Second                           UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Supplemental Submission on Motion to Compel - 1                         SEATTLE, WASHINGTON 98101
     United States v. Gizachew Wondie /CR18-315 RAJ                                (206) 553-7970
 1 Presented by:
 2 /s/ Tobias D. Tobler
   TOBIAS D. TOBLER
 3
   Assisted United States Attorney
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order Sealing Response to Defendant’s Second       UNITED STATES ATTORNEY
                                                       700 STEWART STREET, SUITE 5220
     Supplemental Submission on Motion to Compel - 2     SEATTLE, WASHINGTON 98101
     United States v. Gizachew Wondie /CR18-315 RAJ            (206) 553-7970
